Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on October 20, 2020, the applicant has submitted an amendment filed on February 19, 2021, cancelling claims 1-12; adding new claims 13-34; and arguing to traverse the prior art rejection of claims 1, 3 and 6-12 (which are now cancelled).
Response to Arguments
Since claims 1-12 have been cancelled, the arguments are considered moot.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14, 16, 20, 23, 29-32, and 34 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kim, et al. (Robust Detection of Non-motorized road users using deep Learning on Optical and LIDAR Data).
With regard to claim 13, Kim, et al. discloses a method comprising: capturing an image (via camera) of an external environment of a vehicle using a capturing unit arranged on the vehicle (See for example, Fig. 1; and page 271, section 1,  3rd paragraph); producing image data of the image (“input data are collected from the camera; See for example, Fig. 1); obtaining prior information (via LIDAR), wherein the prior information comprises at least one of a location information and a temporal information, which relate to a probability that a possible interesting object, i.e., objects of interest, is located at a particular location within the image, and wherein the prior information defines a possible object region containing the possible interesting object (See for example, Fig. 1; page 271, section 1, 2nd  paragraph; page 273, section “C”; and page 275, section “V”); supplying the image data and the prior information to a region proposal process (both image produced by the camera and prior information obtained by LIDAR are separately supplied to a respective region proposal process: See for example, Fig. 1); in the region proposal process, locating and identifying a selected object region in the image data, with consideration of the possible object region defined by the prior information (See for example, page 273, section B, 2nd paragraph – section C); in an object classification process, classifying (via classifier) a 
	With regard to claim 14, the method according to claim 13, wherein the region proposal process is implemented in the convolutional neural network (See for example, Figure 1, wherein the convolutional neural network processes the extracted region proposals).
With regard to claim 16, the method according to claim 13, wherein the obtaining of the prior information comprises at least one of generating and processing the prior information outside of the convolutional neural network (Kim, et al. generate the prior information outside of the convolutional neural network: See for example, Fig. 1).
With regard to claim 20, the method according to claim 13, further comprising supplying the prior information also to the object classification process, and taking the prior information into consideration in the classifying of the selected object (the prior information is indirectly supplied to the object classifier and considered in classifying the selected object via the convolutional neural network. See for example, Fig. 1 and the associated text).
With regard to claim 23, the method according to claim 13, wherein the supplying of the prior information to the region proposal process comprises supplying the prior information from outside of the convolutional neural network directly to the region proposal process (See for example Fig. 1). 

With regard to claim 30, the method according to claim 13, wherein the prior information comprises sensor data provided by a sensor other than the capturing unit (See for example, Fig. 1 “LIDAR”).
With regard to claim 31, the method according to claim 13, further comprising calculating the probability that the possible interesting object is located at the particular location within the image (See for example, page 273, section C; and page 275, section V).
Claim 32 is rejected the same claim 13 except claim 32 is an apparatus claim 32. Thus, argument similar to that presented above for claim 13 is applicable to claim 32.  Additionally, applicant’s attention is invited to Figure 1.
Claim 34 is rejected the same as claim 13.  Thus, argument similar to that presented above for claim 13 is applicable to claim 34.  Claim 34 distinguishes from claim 13 only in that it recites a non-transitory computer-readable medium on which is stored a computer program that comprises commands which, when executed by a processor arrangement, cause the method according to claim 13 to be performed.  Fortunately, Kim, et al. (See for example, the Abstract, and page 271, section 1, 5th paragraph ) teach this feature. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (Robust Detection of Non-motorized road users using deep Learning on Optical and LIDAR Data)
in view of Gao, et al. (10,460,180).
11. 	With regard to claim 33, Kim, et al. (hereinafter “Kim”) discloses all of the claimed subject matter as already addressed above in paragraph 8, and incorporated herein by reference. While Kim in page 271, section 1, 3rd paragraph, states: “The third on-vehicle sensor is an optical sensor such as a camera” and captures an image of an external environment of a vehicle as shown in Figure 1, Kim does not expressly call for A vehicle comprising a device  comprising the capturing unit configured to capture the image, and a processor arrangement configured to perform the region proposal process and the object classification process, and a vehicle body on which the device is arranged (emphasis added by the examiner).  However, Gao, et al. (See for example, Figs. 2 and 5, and the associated text) teaches this feature.  Kim and Gao, et al. are combinable because they are from the same field of endeavor, i.e., classifying objects in an environment using a neural network or convolutional neural network  (See for example, col. 1, lines 50-66). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Gao, et al. into the system of Kim, if for no other reason than to have an arrangement of the device on the body of a vehicle (See for example, Fig. 2 in cooperation with Fig. 5).  Therefore, it would have been obvious to combine Kim with Gao, et al. to obtain the invention as specified in claim 33.
Allowable Subject Matter
12. 	Claims 15, 17-19, 21-22, and 24-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665